Case PAP PaI8sy4ArJ5M Beeuments rillecua/der1s9 pdgage dsief 18

,

EMMETT DARNELL WALL T4556 8U

Name and Prisoner/Booking Number

“VTE AVENUE. XA

Place of Confinement

SUSO W.LOWER BUCKEYE ROAD
Mailing Address

Phoenix, ABIZONE 2ASAOG
City, State, Zip Code

 

7 FILED ____ LODGED
___RECEIVED _ COPY

AUG 07 2019
CLERK U S DISTRICT COURT

DISTRICT OF ARIZONA
BY DEPUTY

 

 

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

EMMET DaRNell WINALL.
(Full Name of Plaintiff)
Plaintiff,
Vv.

(1) BERT WiLL Liaptis CCHVEE oF POLIce )
(Full Name of Defendant)

(2) MULLEN Dusten *oarz: (PPD SIA; ED
(3) BYRD “794 (PED sath)

(4) MURPHY David “861 CPPD STRETS
Defendant(s).

Check if there are additional Defendants and attach page 1-A listing them.

2

?

 

 

CASE NO. 2): (9 - CV-0296I-BT-- SEM
(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT
BY A PRISONER

C] Original Complaint
First Amended Complaint
C1 Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

28 U.S.C. § 1343(a); 42 U.S.C. § 1983

[J 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

CI Other: —

2.  Institution/city where violation occurred: Pheenig . bP2oW&

Revised 3/11/16

350/555

 
Case IGN NISbVARTIOM Becumnem:S Filed? pdpos dg 18

B. DEFENDANTS

 

 

 

 

  

 

1. Name of first Defendant: Slowi williams eh.al. . The first Defendant is employed
as: Chiet oF Police. at_Cly GF Feoents FO ree De Qowd ptenst
(Position and Title) (Institution)
2. Name of second Defendant: (>usfra! Ainlé res Moe ez4_. The second Defendant is employed as:
as: at fC ip ¥O F Phoerlt & fof e CE LOE fa fa 4 (OU 4 f
‘ ! :

(Position and Title) (Institution)

3. Name of third Defendant: Pe “wey

 

   

“I . The third Defendant is employed

   

 

 

as: ; _- at Cori Y OF Phoew ne FOC De pals tent
(Position and Title) , (Institution)

4. Name of fourth Defendant: S7y 077 G0 Linker “MOP 7OO . The fourth Defendant is employed

as: at Cre yor Preis feotice Lewin tity Caf

 

(Position and Title) (Institution)
If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? LI Yes ha No
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:
a. First prior lawsuit:
1. Parties: v.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. . Result: (Was the case dismissed? Was it appealed? _Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Se. 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 3 of 18

 

 

 

LANKER SCOTT * F190 1s E@oly i> BY POEM Pouce

 

 

DEMACIMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Cas

Pp: 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 4 of 18

 

ATTACHMENT 2

 

 

 

= wie oy pen 2 ‘ \ & E pa ies tf aa

 

ZABRBTRA COLBES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Cas

2 .2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 5 of 18

 

DETACHMENT 3

 

 

z

IS BE PMCOLVED BY

   

Ouce

 

DFOARTIMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 6 of 18

 

 

 

 

   

PDEA Y OPRNEY 16 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 7 of 18

 
Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 8 of 18

 

ee me Ee SP

 

 

 

Bi Cebit IS EPWwWOowve © VWhRoucH MiAeic 2 COU

pene

Ey Be Eau

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
_ Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 9 of 18

 
Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 10 of 18

 

 

 

 

 

 

 

 

eee & “A. ¢ bef ey
Lik bt - . =
oe, a

ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
-  Casee2s1Pycv OP 28d IMT JH, Bocunent? FidleeQdrAg? pahags ti 9618

D. CAUSE OF ACTION

COUNT I
1. State the constitutional or other federal civil right that was violated: {AURTHE
VANAR RANTLE SS SEARCH AND SEIZURE.

 

NT

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities LC Mail C1 Access to the court XC Medical care
[] Disciplinary proceedings fl Property (| Exercise of religion C] Retaliation
C] Excessive force by an officer 1 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

ON NOVEMBER UL OL) ar APPROXIPIATELY AtIO M0 AFTERNQGM TWAS STORED Get FRinK«
BY OFFICERS MULLEN Erieove 0 BY THE PHOEN IY POLICE DeVaotment. SFPice i UE)
OID FALSIFIED POUCE Revers TONUssTP EY AN TU Eee. LTRaL EAC SINROEFICEA LY sey)
“ > = PI ADE, RQ TELE _ iSvah THEGE WAS
ACBL PLO RIED hae

   

  

 
   
 
 
  
 
  
 

 

aR PL ieD AE APR Vic anos ae
GEEWER'S MiuLLed MALS -R AT Tae

AMEND. qd. CUnnae bs
MuteES Conmnucl THe IN oy TOSUPFECe .Alae
SECTION WIG! Aum tl ee a SERGE S

 

 

 

OFFICEe FAYED SEeRCH. SG
MY: FOUDTH AMENDMENT
We TO pw PRiwacy 1M Wot ATION ae <

 

4. Injury. State how you were injured by the actions or -inactions of the Defendant(s),
SUB SECTION Ls ToeT ae Paw J6sS 4F ERM pol Men’,
FALSE: Lect i vASiOns GF EY cis sue - STVESS MAGATRL AN Gu ERETE IstG“g
LIOAN S@cLusian. tT: SCE D SIN THEIR OFFICIAL CAPACITY EULE t2CaZ) AalD 10 :DIVADUAL
Caeaaty @uve tZ@)Cs).
5. Administrative Remedies: .

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

    

  
 
 

      

 

 

   
 

   

your institution? C1 Yes El.No

b. Did you submit a request for administrative relief on Count I? 0 Yes [1 No

c. Did you appeal your request for relief on Count I to the highest level? CO Yes No

d. If you did not ot submit or appeal a request for administrative relief at any level, 1, briefly explain why you
DAL ao Oe As 0) tol (sr PH g. PQ uice Poe Pies ERs “

 

a IM THIS CASE

 
.Case’2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 12 of 18

 
,Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 13 of 18

 

1 AFeicee ZABATKA VIOLATED MY U-5.C. A. CONST BIEN >.9_BY CONDUCT -

 

ints INVENTORY AN THE DeutsS WHICH NEI HIS: GRAMS, \i IKEA WE

™

 

IMPOUND Ut AT WEIGH $17 Gear: Bechuse ZABATKES COntmuct THE

 

i> (fp

imhUeY Th. SUEPREED WAS 1 VASION OF PRIVACY thu NIOLAT ION C mr Se eTLON

 

(SUS, Ue ees eA ABUe SEACH eee: SY. Reum Devenmion Lach oF

 

PROBABLE CAUSE.

 

 

RRy a ee a

SE AMILL Ar 15 COMMANDER OF PHoe min POLICE DeEraeTMenr tT

 

 

“TLE, BUSPICES GE CHIEF Waitt Ams AND Colcol. OF LAW SHE

ol?

 

Ci ft IAE OC) e

 

16 CLILORELE Foe THE ACTIONS OF THOSE OF

 

1 HER i AcTIONS % SUFFERED INiuBY OF INVASION OF PRIVACY IN

 

eT)

 

FIOLA | igtaiene Se SECT OC 2

 

 
 

f

 

BUIDETENTION Like winter

 

 

tel MIOLeTLOM OF TLE FOLeTH AMENDAICACT.

>

 

 

 

a

 

won

MWAPICHKPA COUNTY BOseD OF SUCERY 1SORS IS RESPons VALE, FOr.

 

 

THE OVE? SIGHT OF THE PROE NIN, PHNLICE Ani FOC Foe pin TO AWAoSse,

ol

 

Cove ONMeNTetk Gurirics Au SAT ETY pet OuGNity OF US CATICeNS.

os
BD

 

  
 

be

They Bee, RESPONSIBLE Toe LETINGs DEEL WIAs OCPREES WE

co

 

    

bp up. A SALT HouT ASN AreEANT TO

 

mo Tie

ScAec Heh ty VePsoe VEHICLE, ANID CELL Plone . STRING + s

a

 

CIN THE Peecows, Houses,

 

 

ce Wes And

 

al CEAD

 

 

MALFEASANCE

 

 

 

JNfo RITE Woiuen.-

 

 

 

 

 

 
Case 2:19-cv-02981-JAT--JFM Document 7 Filed 08/07/19 Page 14 of 18

 

rm

“YT Qyeec@et> DUE amon oar PervAcy Wh UIOLATIOA) Ci be

 

©

OV ABLE SERCCH ES, Aye!

 

 

ce)

  

SECTION LMA,

 

 

a

   

§

Oe SECTION

 

Cat

 

 

IS

 

Qo”.

 

 

 

 

 

=

 

CR

 

a .

 

 

 

 

 

 

 

 

28

 

 

 

 

Dee “2.

 

 

 

 
Casee2st Porm 0228 IMTT-JhM Beswment? FidledOdzad? pahags 17 9618

COUNT I
1. State the constitutional or other federal civil right that was violated:

 

2. Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities LC] Mail L] Access to the court - LJ Medical care
C] Disciplinary proceedings [J Property C1 Exercise of religion CL] Retaliation
C Excessive force by an officer [1 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? C Yes LI No
b. Did you submit a request for administrative relief on Count II? LI Yes L1 No
c. Did you appeal your request for relief on Count II to the highest level? C1 Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
CABG eI Po cH OPQ IMT IM BaSUMeEn? FidledQdzAd9 pahags Lf 9618

 

 

 

COUNT II
1. State the constitutional or other federal civil right that was violated:
2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
L Basic necessities 1 Mail L] Access to the court [] Medical care
C] Disciplinary proceedings CZ Property LJ Exercise of religion C] Retaliation
C1] Excessive force by an officer 1 Threat to safety [1 Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5.

Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? . C1 Yes L1 No
b. Did you submit a request for administrative relief on Count III? C1 Yes LC No
c. Did you appeal your request for relief on Count III to the highest level? C1 Yes [] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
Casee2liecu 0228 IMT-JiM Becument? FidleeQdPFa/d9 pahage 1 0818

E. REQUEST FOR RELIEF
State the relief you are seeking:
PLAUNTIFY SEEKS B25 MALEION ULS. Cupgemcy. THAT DisfosTion BE ADE A.l2§ 315-9314
AND 13° 9818 ACTIONABLE UNDCE IZ OS h-EIVE% Uni REASARLE STARCHES, ARREST, AND
IDpeTeenmien LAs POOBADIE Chusk 0 RB&ASOMvORLE SUSPICIONS 14 ULoLArrory Or
SECTION [ALTE AND) THE FOURTH Ani AIOSVEDA. VeRi Ali tants iN VIOLATION OF £¢AIITI EE [I~
bsi0nW OF FRIVECY OF SCET/OAS HY AO louetel Anika AML Ms Dusre TAL MU LGN IN atari =
UAC Y Iw. PAWIO pIvhPY F me ibi=
» SICOTT LINEN 2 VIOLATLONS OF LUACY THE

  
  

  
 
 

3g a fee hee fe

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 67> S-19 Ayn Panel (Lh kel

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.

 
Case 2:19-cv-02981-JAT--JFM Document7 Filed 08/07/19 Page 18 of 18

MARICOPA COUNTY SHERIFF’S OFFICE

INMATE LEGAL SERVICES
CERTIFICATION

| hereby certify that on this date 8/5/2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District

of Arizona.
| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona. .

 

___ Attorney General, State of Arizona,

 

___ Judge Superior Court, Maricopa County, State of Arizona.

 

___ County Attorney, Maricopa County, State of Arizona

 

 

___ Public Defender, Maricopa County, State of Arizona

___ Attorney

 

_ Other

 

 

 

Z .
2 Fé. B3846

Legal Support Specialist Signature S/N

 

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev, 05/20/19
